      Case 2:07-cr-00243-MLCF-SS Document 103 Filed 08/28/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                 CRIMINAL ACTION


 v.                                                       NO.   07-243


 JARANGE DURR                                             SECTION: “F”


                             ORDER AND REASONS


      Before the Court is Jarange Durr’s pro se motion for a

sentence reduction under 18 U.S.C. § 3582(c) and the Coronavirus

Aid, Relief, and Economic Security Act, Pub. L. No. 116-136. For

the reasons that follow, the motion is DENIED.

                                 Background

      Jarange Durr is a career offender. Before he found himself in

federal trouble, he stood convicted of six crimes, four of them

for drug violations. In 2007, he pleaded guilty to possessing a

firearm as a convicted felon and to possessing with intent to

distribute    cocaine   hydrochloride.     In   2008,   the   Court   imposed

concurrent custodial sentences of 327 months on the drug count and

120 months on the gun count. Supporting this stiff sentence was

Durr’s lengthy criminal history. At sentencing, the Court observed

that Durr “has a very serious criminal history,” and “no community

should ever consider leniency” for him. The Court later reduced

                                      1
    Case 2:07-cr-00243-MLCF-SS Document 103 Filed 08/28/20 Page 2 of 5



Durr’s sentence to 188 months imprisonment under Section 404 of

the First Step Act. Durr is now housed at FCI Yazoo City-Medium,

and his projected release date is March 20, 2023.

     Durr    suffers     from   chronic       kidney    disease      and   says   his

condition places him at a greater risk of developing a severe

illness from COVID-19. He moves for a sentence reduction under 18

U.S.C.   §   3582(c).    Because   all       agree    that   Durr    exhausted    his

administrative remedies within the Bureau of Prisons, the Court

turns directly to the merits.


                                      I.

     Durr    moves    for   a   sentence      reduction      under    18   U.S.C.   §

3582(c). 1   He is ineligible for one.

                                      A.

     Section 3582(c)(1) is straightforward. The Court may reduce

Durr’s prison term based on two findings: (1) “extraordinary and

compelling reasons warrant” a reduction; and (2) a reduction is

“consistent    with     applicable   policy          statements     issued   by   the




     1 The First Step Act of 2018 amended 18 U.S.C. § 3582(c) to
allow prisoners to move for compassionate release on their own
behalf. See PUB. L. NO. 115-391, 132 STAT. 5239. Before the
amendment, only the Director of the Bureau of Prisoners could move
for compassionate release.

                                         2
       Case 2:07-cr-00243-MLCF-SS Document 103 Filed 08/28/20 Page 3 of 5



Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). 2 In so finding,

the Court must “consider[] the factors set forth in section 3553(a)

to the extent that they are applicable.” Id. Durr has the burden

of showing that a sentence reduction is warranted. See United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

                                            1.

       The first § 3582(c)(1) finding is easily made. The Government

concedes that Durr’s chronic kidney disease places him at a greater

risk       of   developing    a    severe   illness    from       COVID-19       and   thus

qualifies as an “extraordinary and compelling reason[]” for a

sentence reduction. 18 U.S.C. § 3582(c)(1)(A).

                                            2.

       The      Court   cannot     make   the     second    §    3582(c)(1)      finding.

Although Durr can show “extraordinary and compelling reasons,” the

Court       rejects     the   reduction     he    requests.       As     the   Government

explains, reducing Durr’s 188-month sentence is not “consistent

with       applicable     policy     statements      issued       by     the   Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A).

       The “applicable policy statement[]” is U.S.S.G. § 1B1.13. It

provides,        in   part,   that   a    court    cannot       reduce    a    defendant’s




      Durr is ineligible for relief under sub-section (ii) because
       2

he is not “at least 70 years of age,” and he has not “served at
least 30 years in prison[.]” 18 U.S.C. 3582(c)(1)(A)(ii).

                                            3
     Case 2:07-cr-00243-MLCF-SS Document 103 Filed 08/28/20 Page 4 of 5



sentence under § 3582(c)(1)(A) unless the court finds that “[t]he

defendant is not a danger to the safety of any other person or to

the community[.]” U.S.S.G. § 1B1.13(2).

      The Court cannot so find. Durr is a serial drug offender who

has performed poorly in prison. He says he has “done an exceptional

job with respect to rehabilitation,” but his prison disciplinary

record says otherwise: He has been sanctioned for disruptive

conduct, possessing and introducing drugs and alcohol, assault,

possessing unauthorized money, and absenteeism. And the last time

he   was   released   from   prison,       he   promptly   committed   federal

felonies. In support of his claim that he is no longer dangerous,

he offers only the empty assurance that he is “ready to return to

society.” That will not do.

      Because Durr fails to show that he “is not a danger to the

safety of any other person or to the community,” U.S.S.G. §

1B1.13(2), the Court finds that granting Durr a sentence reduction

would not be “consistent with applicable policy statements issued

by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A). Durr

is therefore ineligible for a sentence reduction.




                                       4
     Case 2:07-cr-00243-MLCF-SS Document 103 Filed 08/28/20 Page 5 of 5



                                     II.

     Durr is ineligible for a sentence reduction under 18 U.S.C.

§   3582(c)   because    reducing    his    sentence     would   clash    with

“applicable     policy    statements       issued   by     the    Sentencing

Commission.” Accordingly, IT IS ORDERED: that Durr’s pro se motion

for a sentence reduction is DENIED.



                             New Orleans, Louisiana, August 28, 2020



                                    ______________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




                                      5
